—Appeal by the defendant from a judgment of the Supreme Court, Bangs County (Demarest, J.), rendered January 10, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the admission into evidence of three photographs of the victim’s body was proper as the photographs were relevant to material issues and were not admitted merely to arouse the emotions of the jury or to prejudice the defendant (see, People v Jenkins, 213 AD2d 674).
We have reviewed the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Copertino, Santucci and Joy, JJ., concur.